Adams, Judge,
delivered tbe opinion of the court.
This was an application for a mandamus to be issued to the County Court, to allow the plaintiff an appeal from its decision in regard to the proper mode’ of taxing the plaintiff.
When the petition for the mandamus was filed, the plaintiff at the same time filed a motion for a change of venue, which was overruled, and to this ruling the plaintiff excepted. The plaintiff then refused to prosecute the case any further, and the court entered a judgment of dismissal for want of prosecution. The plaintiff filed a motion to set aside the judgment of dismissal, which the court 'overruled and plaintiff excepted.
Where a plaintiff refuses to prosecute his suit, and judgment of dismissal for want of prosecution is rendered, it amounts to a voluntary dismissal on his part, and he is no longer in court for any purpose.
Whether there was error or not in the previous proceedings, eannot be inquired into by us. ■
Judgment affirmed.
The other judges concur.